Barrett, P. J.
(dissenting). I dissent from the decision of my associates herein. The claim is based on failure to maintain a State highway in a reasonably safe condition for traffic. This condition was caused by the negligence of the State, its officers or employees. The claim, therefore, is governed by section 12-a of the Court of Claims Act and, not having been served upon the proper officers within the time required, should be dismissed. (Miller v. State, 231 App. Div. 363, affg. 137 Misc. 768.)